LEHMAN, J.
The plaintiff has recovered a judgment for conversion instituted by service of a summons and verified complaint. Apparently the copy of the summons served was not indorsed as provided by section 39 of the Municipal Court Act .(Laws 1902, c. 580), but inasmuch as the verified complaint was served with the summons an execution against the person could nevertheless issue.
Judgment should be modified by including a provision for execution against the person, and, as modified, affirmed, with costs to the appellant. All concur.